Case 3:19-cv-01537-BEN-JLB Document 16-2 Filed 10/25/19 PageID.133 Page 1 of 1




                               CERTIFICATE OF SERVICE
 Case Name:      James Miller, et al. v.                   Case No.      19-cv-1537 BEN-JLB
                 Xavier Becerra, et al.

 I hereby certify that on October 25, 2019, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS CERTAIN
 CLAIMS IN FIRST AMENDED COMPLAINT
 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
 MOTION TO DISMISS CERTAIN CLAIMS IN FIRST AMENDED COMPLAINT
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California the foregoing is true
 and correct and that this declaration was executed on October 25, 2019, at Los Angeles,
 California.
               Colby Luong                                        /s/ Colby Luong
                Declarant                                             Signature

 SA2019104420
 53849435.docx
